internal_revenue_service number release date index number ----------------------------------------- --------------------------------------------------------------- --------- ------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc ita b05 plr-146163-08 date date ty ------- ty ------- legend grantor spouse grandchild grandchild grandchild date first trust ---------------------------------------------------- ------------------------ --------------------------- ------------------------ ---------------------------- ------------------------- ------------------------------------------------------------------------------------------- ----------------------------------------- ------------------- ----------------- --------------------------------------------------------------------------------------- ----------------------------- daughter -------------------------------------------------------------------------------------- first trust --------------------------------------------------------------------------- first trust first trust ---------------------------------------------------------------------------- second trust ---------------------------------------------------------------------------- date date second trust second trust second trust date date date state statute court --------------------- ------------------ ----------------------- ----------------------------------------- ---------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ plr-146163-08 date ------------------ dear ---------------- this is in response to your request for private_letter_ruling dated date for each of first trust first trust first trust second trust second trust and second trust in your capacity as trustee of each of these six trusts you have asked for two rulings for each of these trusts first you have requested a ruling for each trust that the proposed trust consolidations of first trust and second trust will not result in recognition of gain_or_loss under sec_1001 of the internal_revenue_code with respect to any trust assets second you have requested a ruling that the proposed consolidations of the first trusts and the second trusts will not result in any loss of current protection from the generation-skipping_transfer gst tax this private_letter_ruling pertains specifically to second trust facts the facts submitted and representations made are as follows grantor and spouse created an irrevocable_trust first trust on date a date before date for the benefit of their grandchildren first trust was immediately divided into two equal shares one for the benefit of their son’s children and one for the benefit of daughter’s children this ruling concerns the trusts established for the benefit of daughter’s children under the terms of first trust no distributions were to be made from the trust established for daughter’s children until daughter had children by birth or adoption subsequently daughter had children grandchild grandchild and grandchild on the birth of each grandchild the trust established for daughter’s children was subdivided into separate trusts one trust for the benefit of each grandchild as follows first trust for the benefit of grandchild first trust for the benefit of grandchild and first trust for the benefit of grandchild there have been no additions to first trust or first trust first trust or first trust since date on date grantor and spouse created a joint revocable_trust second trust second trust was amended and restated on date grantor died on date a date after date under the terms of second trust upon grantor’s death a portion of the second trust attributable to grantor’s property passed to a separate trust for the benefit of daughter and her descendants as a consequence of daughter’s disclaimer this portion passed to separate trusts second trust for the benefit of grandchild second trust for the benefit of grandchild and second trust for the benefit of grandchild it is represented that daughter’s disclaimer constituted a qualified_disclaimer that satisfied the requirements of sec_2518 further it is represented that a form_706 united_states estate and generation-skipping tax_return was filed for grantor’s estate and that on the return a portion of grantor’s gst_exemption was plr-146163-08 allocated with respect to the transfers to second trust second trust and second trust in sufficient amount such that each trust then had an inclusion_ratio of zero for purposes of sec_2642 spouse died on date under the terms of second trust on spouse’s death a portion of the remaining second trust corpus attributable to spouse’s property passed to a separate trust for the benefit of daughter and her descendants as a consequence of daughter’s disclaimer this portion passed in equal shares to second trust second trust and second trust it is represented that daughter’s disclaimer constituted a qualified_disclaimer that satisfied the requirements of sec_2518 further it is represented that a form_706 united_states estate and generation-skipping tax_return was filed for spouse’s estate and that on the return a portion of spouse’s gst_exemption was allocated with respect to the additional transfers to second trust second trust and second trust in sufficient amount such that the inclusion_ratio with respect to each trust continued to be zero for purposes of sec_2642 see sec_26_2642-4 under the terms of first trust first trust and first trust the child of daughter who is the primary beneficiary of the trust is entitled to distributions of principle and income in the trustee’s discretion to provide for the beneficiary’s health maintenance support and education the primary beneficiary is also entitled to of the remaining trust principle at age of the then remaining principal at age of the then remaining principal at age and the balance of the trust estate at age if the primary beneficiary fails to survive to age the balance of the trust passes per stirpes to the primary beneficiary’s then living descendants or if there are no living descendants then to the primary beneficiary’s then living siblings or per stirpes to the descendants of a predeceased sibling or if there are no such persons then living then to the living grandchildren of daughter’s parents grantor and spouse under the terms of first trust first trust and first trust unless a_trust is sooner terminated under the terms of the trust each trust must terminate no later than years after the death of the last survivor of grantor and spouse’s descendants who were living on date further subject_to this provision all interests in the three trusts will necessarily vest no later than date when the youngest primary beneficiary attains the age of under the terms of second trust second trust and second trust the child of daughter who is the primary beneficiary of the trust is entitled to receive all trust income at least quarterly in addition to the extent income is insufficient the trustee has the discretion to distribute sufficient principle to provide for the beneficiary’s health maintenance support and education the primary beneficiary is also entitled to of the remaining trust principle at age of the then remaining principal at age of the then remaining principal at age and the balance of the trust estate at age plr-146163-08 if the primary beneficiary fails to survive to age then subject_to the limitations described below the balance of the trust passes per stirpes to the primary beneficiary’s then living descendants or if there are no living descendants then to the primary beneficiary’s then living siblings or per stirpes to the descendants of a predeceased sibling or if there are no such persons then living then to the descendants of grantor and spouse by right of representation however the trust contains several additional provisions impacting on this distribution scheme under the terms of the trusts if any property passes to anyone under the age of other than a grandchild who is a primary beneficiary a new trust is established for that person that will continue until that person attains age further property passing to a person who already has a_trust operating under the document will be added to that trust in the event that all descendants of grantor and spouse die prior to having attained age and within the applicable perpetuities period then specified amounts are to be distributed to named individuals or their issue with the balance distributed to certain educational institutions finally unless a_trust is sooner terminated under the provisions of the trust each of second trust second trust and second trust must terminate no later than years after the death of the last survivor of those of grantor and spouse’s descendants who were living on the date of death of the first spouse to die that is the date of grantor’s death on date court pursuant to daughter’s petition issued an order contingent on receipt of a favorable private_letter_ruling from the irs consolidating the trusts under the order first trust is to be consolidated with second trust first trust is to be consolidated with second trust and first trust is to be consolidated with second trust the court decree provides in relevant part that the contemplated consolidation shall not alter or amend the beneficial interests of any present or future beneficiaries of the trust vested or contingent because there are differences in the distribution provisions of first trust first trust and first trust as compared to second trust second trust and second trust each consolidated trust will have two trust shares a first trust share and a second trust share the first trust share will remain subject_to the distribution provisions of first trust and the second trust share will remain subject_to the distribution provisions of second trust under the order a distribution provision is defined as any provision that could impact the rights and remedies of any beneficiaries including distribution rights rights to accounts and rights to seek redress for breach of trust further the term includes the perpetuity savings clauses contained in each respective trust the second trust provisions governing the appointment of trustees will apply to each consolidated trust the court order also provides a comprehensive statement and accompanying exhibit describing the methodology to be used to determine each share on a continuing basis and the methodology to be used in accounting for trust distributions and expenses state statute provides that if the terms of two or more trusts are substantially_similar on petition by a trustee or beneficiary the court for good cause shown may combine the plr-146163-08 trusts if the court determines that administration as a single trust will not defeat or substantially impair the accomplishment of the trust purposes of the interests of the beneficiaries law and analysis issue you have requested a ruling for each trust that the proposed trust consolidations of first trust and second trust will not result in recognition of gain_or_loss under sec_1001 of the internal_revenue_code code with respect to any trust assets sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 defines the amount_realized from the sale or disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 sec_1_1001-1 an exchange of property results is the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite in 419_f2d_999 7th cir aff'g 293_fsupp_1106 n d ill cert_denied 397_us_1041 the court held that a nonrealization event occurs when despite the form of the transaction in substance the taxpayer holds the same property interest after a transaction as before is as secure with respect to the interest after the transaction as before and there is no realistic difference in the value of the property interest held as a result of the transaction plr-146163-08 based on the information submitted and the representations made the beneficiaries of second trust will possess the same interests before and after the consolidation of first trust and second trust and the proposed consolidation will merely be a merging of the assets for administrative convenience accordingly we conclude that with respect to second trust no sale_or_exchange under sec_1001 will occur as a result of the proposed merger and consolidation of first trust and second trust in addition no gain_or_loss will be realized by first trust or second trust on any trust assets or by any beneficiaries as a result of the proposed merger and consolidation issue you have also requested a ruling that the proposed consolidation of trusts will not result in any loss of current protection from the gst tax sec_2601 imposes a tax on each generation skipping transfer sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides generally that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is plr-146163-08 exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy b i a b or c by judicial reformation or no judicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation where the grantor in establishes an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the example concludes that the trust that resulted from the merger will not be subject_to the provisions of chapter of the internal_revenue_code in the present case first trust first trust and first trust were irrevocable prior to date and as such are not subject_to the gst tax by reason of sec_26_2601-1 second trust second trust and second trust are exempt from the gst tax because it is represented that the executor of grantor’s estate and the executor of spouse’s estate allocated a sufficient amount of gst_exemption to grantor’s and spouse’s respective transfers to these trusts such that these trusts have an inclusion_ratio of zero as noted above the rules in sec_26_2601-1 apply in the case of trusts that are exempt from gst tax because the trusts were in existence and irrevocable prior to plr-146163-08 date no guidance has been issued concerning modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trusts to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust based on the facts presented and representations made we conclude that the judicial consolidation of first trust and second trust first trust and second trust and first trust and second trust as described above will not shift any beneficial_interest in the trusts to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the consolidation of trusts will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in first trust and second trust further the modification subjecting the consolidated trusts to the second trust provisions governing the appointment of trustees is administrative in nature conclusion sec_1 based on the information submitted and the representations made we conclude that no sale_or_exchange under sec_1001 will occur as a result of the proposed merger and consolidation with respect to second trust in addition no gain_or_loss will be realized by first trust or second trust on any trust assets or by any beneficiaries as a result of the proposed merger and consolidation based on the facts submitted and the representations made we also conclude that the court order providing for the consolidation of first trust and second trust first trust and second trust and first trust and second trust will not cause the first trust share of each consolidated trust to be subject_to the generation-skipping_transfer_tax imposed by chapter of the internal_revenue_code further the consolidation pursuant to the court order will not cause the second trust share of each consolidated trust to have an inclusion_ratio in excess of zero except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-146163-08 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george f wright senior technician reviewer branch office_of_chief_counsel income_tax accounting enclosure cc
